            Case 1:20-cv-04330-LJL Document 74 Filed 07/05/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X              7/5/2020
                                                                       :
LINA REISS, ET AL,                                                     :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :   20-cv-4330 (LJL)
                  -v-                                                  :
                                                                       :       ORDER
ETHICON INC., ET AL,                                                   :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Defendants Ethicon Inc. and Johnson & Johnson move for leave to supplement their
previously-filed motion for summary judgment (Dkt. No. 33) to include arguments relating to
Plaintiffs’ claim for design defect. (Dkt. No. 69.) On February 4, 2019, the MDL court to which
this matter was transferred for pretrial purposes, entered an order setting August 14, 2019 as the
deadline for the filing of dispositive motions. (Dkt. No. 70, Exh. A.) On May 22, 2020, the
MDL court ordered this case transferred to this Court for trial purposes. (Dkt. No 37.) The
MDL court’s order noted: “[T]he tine to conduct discovery is complete . . . and the parties have
had time to file dispositive and Daubert motions, responses and replies.” (Id.) Plaintiff opposes
the motion. (Dkt. No. 70.)

        Leave to supplement the pending motion for summary judgment is denied. Defendants
have not demonstrated any cause for relief from the MDL court’s scheduling order. Defendants
argue that allowing supplemental dispositive briefing will not impact the schedule and that the
case could be resolved in its entirety if summary judgment were granted. But Defendants have
not demonstrated why, if those assertions are correct today, they would not also have been
correct in 2019 when dispositive motions were due or why Defendants failed to make their
motion on the design defect claim at that stage.

        As previously discussed, the pending motion for summary judgment (Dkt. No. 33) is
DENIED AS MOOT for a different reason. When that motion was filed, Plaintiffs were
pursuing certain claims that they have since decided not to pursue. (Dkt. No. 64.) As the parties
agreed at the conference held in this case on June 22, 2020, it would serve convenience for the
parties and the Court if Defendants filed a new motion for summary judgment that is limited to
the arguments previously presented with respect to the claims that are disputed without
supplementing those arguments while at the same time eliminating argument on any claims that
have since been withdrawn.

        A briefing schedule for the new motion for summary judgment will be discussed at the
         Case 1:20-cv-04330-LJL Document 74 Filed 07/05/20 Page 2 of 2



previously-scheduled July 29, 2020 conference. (See Dkt. No. 62.)

       The Clerk of Court is respectfully directed to terminate Dkt. Nos. 33 and 69.

       SO ORDERED.


Dated: July 5, 2020                                __________________________________
       New York, New York                                     LEWIS J. LIMAN
                                                          United States District Judge




                                               2
